     Case 5:19-cv-01301-JEM Document 19 Filed 05/29/20 Page 1 of 1 Page ID #:847



 1
                                                                     JS-6
 2

 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11                                               )
     RONALD G. SPROLLING,                        )    Case No. EDCV 19-01301-JEM
12                                               )
                        Plaintiff,               )
13                                               )    JUDGMENT
                  v.                             )
14                                               )
     ANDREW M. SAUL,                             )
15   Commissioner of Social Security,            )
                                                 )
16                      Defendant.               )
                                                 )
17

18         In accordance with the Memorandum Opinion and Order Affirming Decision of
19   Commissioner filed concurrently herewith,
20         IT IS HEREBY ADJUDGED that the decision of the Commissioner of Social Security is
21   AFFIRMED and this action is dismissed with prejudice.
22

23

24   DATED: May 29, 2020                                    /s/ John E. McDermott
                                                           JOHN E. MCDERMOTT
25                                                   UNITED STATES MAGISTRATE JUDGE
26

27

28
